Citation Nr: 1233114	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  10-20 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1990 to June 1991.  He also served in the Army National Guard with various periods of unverified active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) between April 1978 and August 2002.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision in which the RO denied service connection for PTSD.  In September 2009 the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in May 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2010.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file  associated with the appellant's claim.  A review of the documents in such file reveals that they are duplicative of the evidence in the paper claims file.

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


REMAND

The Board's review of the record reveals that further RO action on the claim on appeal is warranted.

The Veteran is claiming service connection for PTSD due to his experiences while serving during Operation Desert Storm/Shield.  He has submitted a November 2008 record reflecting a diagnosis of PTSD from a private psychiatrist, and identifying his in-service stressor events as being in constant fear of Scud missile bombings while he was stationed in Saudi Arabia and the death of a fellow soldier and close childhood friend.

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder; a link, established by medical evidence, between current symptomatology and the claimed in-service stressor(s); and credible supporting evidence that the claimed in-service stressor(s) actually occurred.  38 C.F.R. § 3.304(f) (2011).

Under the legal authority in effect at the time the Veteran filed his claim for service connection for PTSD, the evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD varied depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determined that a veteran engaged in combat with the enemy and his alleged stressor was combat-related, then his lay testimony or statement was accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence was required, provided that such testimony was found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Board notes, however, that on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims such as the Veteran's, which were pending before VA on or after July 12, 2010.

Pursuant to 38 C.F.R. § 3.304(f), as revised, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

In this case, the Veteran has asserted two in-service stressors: experiencing fear associated with the Scud missile bombings and warnings at his base in Saudi Arabia, and the death of his close friend, Sgt. McDougle.  The Veteran has provided a description of how the death of his friend had a devastating impact on him and a printed page from the Gulf War Memorial website indicating the date that Sgt. McDougle died.  The Veteran has also described experiencing Scud missile bombings and high alert warnings while he was stationed in Saudi Arabia, although he provided no specific dates other than the dates that he was in Saudi Arabia: November 1990 to June 1991.  The RO has not yet attempted to verify the occurrence of any claimed stressor; indeed, in August 2009 memorandum, the RO indicated that the information provided by the Veteran is not sufficiently detailed to warrant a request to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.  

As noted, however, under revised 38 C.F.R. § 3.304(f)(3), a veteran's lay testimony alone may be sufficient to establish an in-service stressor if, in the absence of evidence to the contrary, that stressor is related to "hostile military or terrorist activity" and is consistent with the veteran's service.  In this case, the Veteran's assertions of constant fear of  Scud missile bombings affecting the area in which he served appears to be is consistent with the circumstances of the Veteran's service in Saudi Arabia, and there is no evidence currently no contrary evidence of record.   Veteran's claims.  Indeed, incoming artillery, mortar, or rocket fire are types of hostile activity specifically described in the regulation as the type of experience that could warrant the application of the provision.  

Therefore, resolving all reasonable doubt in the Veteran's favor (see 38 C.F.R. § 3.102), and consistent with recent regulatory amendments, the Board finds that the Veteran's lay assertions may be accepted as sufficient evidence that the alleged stressor relating to the constant fear of Scud missile attacks during his service in Saudi Arabia occurred-provided that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor(s) is/are adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The examiner should be asked to consider this stressor in light of the Veteran apparently learning of the death of a fellow soldier (Sgt. McDougle) during service, as alleged.  

Accordingly, the Board finds that further examination and medical opinion is needed to fairly resolve the Veteran's claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Hence, the RO should arrange for the Veteran to undergo VA examination, by a psychologist or psychiatrist, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent medical facility. 

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should request that the Veteran provide, or provide any necessary authorization for the RO to obtain, any outstanding records of private mental health evaluation and/or treatment since his discharge from service.  The RO should also ask the Veteran to elaborate upon information he has provided concerning the death of Sgt. McDougle, and how he learned of it, as well as to provide any evidence to support his close relationship with Sgt. McDougle, as alleged.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should send to the Veteran a letter requesting that he provide sufficient information and, if necessary, authorization to enable it to obtain any additional evidence pertinent to the appeal that is not currently of record.   The RO should request that the Veteran provide, or provide any necessary authorization for the RO to obtain, any outstanding records of private mental health evaluation and/or treatment since his discharge from service.  

The RO should also ask the Veteran to elaborate upon information he has provided concerning the death of Sgt. McDougle, and how he learned of it, as well as to provide any evidence to support his close relationship with Sgt. McDougle, as alleged.

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, the RO should arrange for the Veteran to undergo VA examination, by a psychiatrist or psychologist, at a VA medical facility.

The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies, to include psychological testing, if deemed warranted, should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report),, and all clinical findings should be reported in detail.

Considering only the Veteran's stressors in Vietnam involving fear associated with hostile military activity-specifically, Scud missile bombings while stationed in Saudi Arabia-and learning of the death of a fellow soldier the Veteran has described as a close, childhood friend during service, the examiner should clearly indicate whether the Veteran meets the diagnostic criteria for PTSD.  If a diagnosis of PTSD resulting from one or more of the identified stressor(s ) is warranted, the examiner should fully explain how the diagnostic criteria are met, to include commenting upon the link, if any, between the verified stressor(s) and the Veteran's symptoms.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of pertinent evidence (to particularly include all evidence added to the claims file since the RO's last adjudication of the claim) and legal authority.

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate supplemental SOC that includes citation to and discussion of all additional legal authority considered, along with reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


